                8:21-mj-00083-SMB Doc # 1 Filed: 02/03/21 Page 1 of 3 - Page ID # 1



AO 91 (Rev I Il l I) Cnminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                                  for the
                                                         District of Nebraska

                  United States of America
                                v.
                                                                      )
                                                                      )
                                                                                SEALED
                                                                      )     Case No. 8:21MJ83
                                                                      )
                                                                      )
                      JOSEPH T. CRUM                                  )
                                                                      )
                           Defendant(s)


                                                 CRIMINAL COMPLAINT
          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                   January 29, 2021               in the county of             Douglas          in the
                       District of            Nebraska     __ , the defendant(s) violated:

             Code Sectfon                                                      Offense Description
     18 U.S .C. § 751(a)                        Escape from Custody




         This criminal complaint is based on these facts:
See Attached Affidavit




          fi Continued on the attached sheet.




                                                                                           Mark Anderson, U.S.M.S.
                                                                                               Printed name and 111/e
0   Sworn to before me and signed in my presence.

ll) Sworn to before me by telephone or other reliable
    electronic means.


Date:    2-3-21


City and state:                          Omaha, Nebraska                                Susan M. Bazis, U.S. Magistrate
                                                                                               Printed name and 111/e
 8:21-mj-00083-SMB Doc # 1 Filed: 02/03/21 Page 2 of 3 - Page ID # 2




                                AFFIDAVIT


 I, Mark Anderson, being first duly sworn, state and depose as follows:

1. I am employed with the United States Marshals Service as a Criminal
    Investigator Deputy US Marshal. I have been employed with the US Marshals
    Service for approximately 20 years and am currently assigned to the Omaha,
    Nebraska office. In the course of my official duties, I am charged with the
    investigation of federal crimes occurring within the District of Nebraska to include
    Escape from Custody in violation of Title 18, United States Code, Section 751.
2. On 1/30/21, at approximately 12:30 am, I received a phone call from the USMS
   Communications Center regarding BOP prisoner Joseph CRUM. The call was
   from a BOP duty officer who notified me that Joseph CRUM had left the Dismas
   Charities halfway house located at 506 Crown Point Ave, Omaha, NE. CRUM
   had been convicted of being a felon in possession of a firearm in the Southern
   District of Iowa in 2016 and was sentenced to a term of imprisonment of 60
   months. CRUM had been transferred from a BOP facility on 1/13/21 to complete
   his federal prison sentence at Dismas Charities, a residential re-entry center
   (RRC) at 506 Crown Point Ave, Omaha, NE. CRUM's sentence was scheduled
   to terminate on 4/9/21. CRUM signed a document provided by the BOP stating
   that he agreed to numerous terms and conditions while residing at Dismas
   Charities RRC. Among other things, CRUM was required to reside at the RRC,
   not use or possess any illegal controlled substance, not leave the facility without
   permission and report to the facility when ordered.
3. The BOP provided me with documentation of the following information: During
   the evening of January 29, 2021, CRUM was found in a restroom at Dismas
   Charities RRC, apparently under the influence of K2, an illegal controlled drug
   that CRUM had admitted to using earlier in the week. RRC staff were able to
   rouse CRUM and instructed him to report to the front of the RRC , which he did.
   At 10:20 PM during a count, CRUM was seen stirring around his bunk area. At
   approximately 11: 16 PM, CRUM fled the Dismas Charities RRC property through
   a side exit. Once RRC staff became aware that CRUM was no longer on the
   RRC property, escape procedures were initiated to include emergency contacts.
   A RRC staff member was able to contact CRUM on his cellphone and instructed
   him to return to the RRC. CRUM reportedly answered the call, still sounding
   under the influence, and then hung up when he realized it was staff. A staff
   member also contacted CRUM's father, Thomas Crumb, Sr and see if he could
   coax him back to the RRC and to let him know that he would need to return by
   12:00 AM. Thomas Crum Sr. stated that he would try to get his son to return to
   the RRC. At 11 :47 PM Thomas Crum Sr. returned a call to RRC staff to let them
 8:21-mj-00083-SMB Doc # 1 Filed: 02/03/21 Page 3 of 3 - Page ID # 3




   know that he was unable to contact his son. After that, the facility was unable to
   locate CRUM or anyone that knew of his whereabouts. RRC staff called the BOP
   Duty officer at 12:00 AM CST, at which time CRUM was placed on escape
   status.
4. Upon being notified of the escape, the USMS entered CRUM into NCIC as a
   walk away from a BOP facility. As of 2/2/21 at 1600 PM, CRUM has not returned
   to Dismas Charities RRC or contacted authorities to turn himself in.

                                         Respectfully submitted,



                                         Mark Anderson
                                         Deputy U.S. Marshal
                                         U.S. Marshals Service

                                        Subscribed and sworn to before me
                                        on February 3, 2021 :


                                          SAN M. BAZIS
                                        UNITED STATES MAGISTRATE J
